DETAILED ACTION
This office action is in response to the amendment filed on 18 August 2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 3-9 are currently pending; claims 1-2 have been canceled.
Response to Amendment
Applicant’s arguments (see REMARKS filed on 26 March 2021), with respect to the rejection of claims 2-9 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Please note, however, claims 3-9 continue to be interpreted under 35 U.S.C. 112(f).
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Paul A. Fournier (41,023) on 10 September 2021.
2. (canceled).
Claims 3-9 remain as entered on 18 August 2021.
Allowable Subject Matter
	Claims 3-9 are allowed.
The present invention relates to a display unit displaying time-based chronological information acquired from a machine tool.

As per independent claim 7, Suzuki (JPH035123 A – machine translation into English) discloses the claimed: display unit which displays information obtained from a machine tool (Suzuki: abstract), the display unit coupled with: a data acquisition unit which acquires state information that indicates a state of the machine tool being operated as an amount of variation and a time axis (Suzuki: [0001], p. 1), a chronological information generation unit which generates chronological information based on the state information and the timing information acquired (Suzuki: fig. 2, illustrating an exemplary process waveform; [0001], p. 3), a superimposition unit which makes the timing indicated in the timing information coincide and which superimposes a plurality of pieces of the chronological information (Suzuki: fig. 2, illustrating the overlay of an ‘actual process data’ waveform on a ‘set process data’ waveform; pp. 2-3), and a display portion which displays the pieces of chronological information which are superimposed (Suzuki: abstract, p. 3), while Ogawa (US 2016/0299488 A1) teaches a display unit comprising a data acquisition unit (Ogawa: fig. 1, ‘driving axis data acquisition unit’ 31 within ‘waveform display device’ 30; [0055]), and a chronological information generation unit (Ogawa: fig. 1, ‘acquired data management unit’ 33, [0002]), a machine tool that executes a machining program including a plurality of blocks as a plurality of program blocks identified by sequence numbers (Ogawa: fig. 1, comprising a block diagram showing a waveform display device for displaying information associated with operation of a machine tool, fig. 12, illustrating a ‘processing’ program A comprising a plurality of ‘process’ blocks P1, P2, etc.; [0031]), and a data acquisition unit acquires, as the timing information, information of a start time of at least one of a plurality of sequences and a finish time corresponding to the start time (Ogawa: fig. 12, ‘process 1: milling’, ‘P1’ data acquisition start, ‘P1’ data acquisition end, ‘process 2: drilling’, ‘P2’ data acquisition start, ‘P2’ data acquisition end, etc.; [0008-0013], summarizing processing blocks corresponding to fig. 12).
In addition, Li (US 2010/0265253 A1) discloses a display unit comprising a superimposition unit (Li: fig. 1, illustrating a configuration of a waveform display device, comprising ‘waveform display means’ 5 and ‘comparison waveform display means’ 6, and fig. 5, showing an exemplary display of superimposed waveform information; [0023], [0026-0027]), and Omata (JP 2008-142254 A – machine translation into English) teaches the concept of calculating a time difference between finish times corresponding to pieces of chronological information which are superimposed (Omata: figs. 5 and 9; [0032, 0034]), a display portion displays a time difference which is calculated (Hamilton: [0001]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “a data acquisition unit which acquires, in real time, state information that indicates a state of the machine tool being operated as an amount of variation and a time axis, and timing information which indicates predetermined timing of the machining program executed by the machine tool ... wherein the data acquisition unit acquires, as the timing information, information of a start time of at least one of a plurality of sequences of the machining program executed by the machine tool and a finish time corresponding to the start time”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Kareem et al (EP 0335496 B1; alignment of signal waveforms suggests a method of computing difference in start/stop or begin/finish times between superimposed waveforms).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 8:30am - 5:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/PATRICK F VALDEZ/Examiner, Art Unit 2611